     Case 1:19-cv-00528 Document 15 Filed 01/27/21 Page 1 of 7 PageID #: 240



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT BLUEFIELD

JESSE MANUEL SKINNER,

       Petitioner,

v.                                         CIVIL ACTION NO. 1:19-00528

WARDEN C. MARUKA,

       Respondent.

                       MEMORANDUM OPINION AND ORDER

       Pending before the court is petitioner’s motion for

reconsideration (ECF No. 14) of the court’s order of September

25, 2020 (ECF No. 11), (1) denying petitioner’s 28 U.S.C. § 2241

petition; (2) denying petitioner’s “Petition for Emergency Writ

of Habeas Corpus Ad Subjiciendum Pursuant to § Title 28 U.S.C.

§§ 1331, 1657, 2241, 2255(f)”; (3) denying petitioner’s petition

for “Writ of Habeas Corpus Ad Testificandum Seeking Order from

this Court to Conduct Hearing and/or Forthwith Grant Writ of

Habeas Corpus Ad Subjiciendum and Order Petitioner released from

Unlawful Custody As Law and Justice Requires and/or Release

Petitioner on Bail Pending Adjudication of Instant Habeas

Proceeding”; and (4) dismissing this action.            For the reasons

discussed below, the motion for reconsideration is DENIED.

       On the propriety of granting a motion to alter or amend a

judgment under Rule 59(e), the United States Court of Appeals

for the Fourth Circuit has stated that “ a district court has
  Case 1:19-cv-00528 Document 15 Filed 01/27/21 Page 2 of 7 PageID #: 241



the discretion to grant a Rule 59(e) motion only in very narrow

circumstances:   ‘(1) to accommodate an intervening change in

controlling law; (2) to account for new evidence not available

at trial; or (3) to correct a clear error of law or to prevent

manifest injustice.’”     Hill v. Braxton, 277 F.3d 701, 708 (4th

Cir. 2002) (quoting Collison v. Int’l Chemical Workers Union, 34

F.3d 233, 236 (4th Cir.1994)); see also United States ex rel.

Becker v. Westinghouse Savannah River Co., 305 F.3d 284, 290

(4th Cir. 2002), cert. denied, 538 U.S. 1012 (2003).           The

circumstances under which this type of motion may be granted are

so limited that “[c]ommentators observe ‘because of the narrow

purposes for which they are intended, Rule 59(e) motions

typically are denied.’”     Woodrum v. Thomas Mem’l. Hosp. Found.,

Inc., 186 F.R.D. 350, 351 (S.D.W. Va. 1999) (citation omitted).

     Rule 59(e) motions may not be used, however, to raise
     arguments which could have been raised prior to the
     issuance of the judgment, nor may they be used to argue a
     case under a novel legal theory that the party had the
     ability to address in the first instance.

Pac. Ins. Co. v. Am. Nat. Fire Ins., 148 F.3d 396, 403 (4th Cir.

1998).   “[M]ere disagreement” with a court’s legal analysis

“does not support a Rule 59(e) motion.”        Hutchinson v. Staton,

994 F.2d 1076, 1082 (4th Cir. 1993).

     Plaintiff's motion does not fall within the limited

circumstances under which a Rule 59(e) motion may be granted as

enunciated by the Fourth Circuit.       Although petitioner refers to

                                    2
  Case 1:19-cv-00528 Document 15 Filed 01/27/21 Page 3 of 7 PageID #: 242



the Fourth Circuit’s savings clause jurisprudence (namely, In re

Jones, 226 F.3d 328, 333 (4th Cir. 2000) and United States v.

Wheeler, 886 F.3d 415, 419 (4th Cir. 2018), cert. denied, 139 S.

Ct. 1318 (2019)), he makes no attempt to show that his case

passes either of the tests set forth in that jurisprudence.

Rather, he continues to press his meritless argument that

because he attacks the sentencing court’s jurisdiction, he is

exempt from those tests.

     This court is not the first to tell petitioner that his

argument fails.   At least two other courts have already done so.

Analyzing a similar § 2241 challenge by petitioner (one claiming

that the federal government “lacked jurisdiction to prosecute,

convict, and sentence [him]”), Magistrate Judge Jacquelyn D.

Austin in the District of South Carolina stated,

     Here, Petitioner appears to claim he is entitled to
     immediate release from BOP custody because the Federal
     Government is not authorized to prosecute drug crimes.
     This type of claim, to the extent it presents any arguable
     basis in law, should usually be brought under § 2255 in the
     sentencing court. Rice, 617 F.3d at 807. The Petition is
     devoid of allegations suggesting that § 2255 is inadequate
     or ineffective such that the savings clause would apply to
     permit Petitioner to raise his claims under a § 2241
     petition.

Skinner v. Mosley, No. CV 8:18-1908-JFA-JDA, 2018 WL 8497900, at

*3 (D.S.C. Aug. 14, 2018), report and recommendation adopted,

No. CV 8:18-1908-JFA-JDA, 2019 WL 2394147 (D.S.C. June 6, 2019).

The district court reiterated this in response to petitioner’s


                                    3
    Case 1:19-cv-00528 Document 15 Filed 01/27/21 Page 4 of 7 PageID #: 243



objections to Magistrate Judge Austin’s report and

recommendation. 1    Skinner v. Mosley, No. CV 8:18-1908-JFA-JDA,

2019 WL 2394147, at *5 (D.S.C. June 6, 2019) (rejecting

petitioner’s claim there that “since his conviction was illegal

it ‘negates any further consideration of the [savings clause]

test.’”).

      In dismissing another § 2241 petition by petitioner,

Magistrate Judge Autumn D. Spaeth in the Central District of

California noted petitioner’s failure to explain why his

jurisdictional argument was not the proper subject of a direct

appeal or § 2255 application.        Skinner v. United States Dep’t of

Justice, No. 518CV00627DMGADS, 2018 WL 7893014, at *8 (C.D. Cal.

Dec. 26, 2018), report and recommendation adopted, No.

518CV00627DMGADS, 2019 WL 1437588 (C.D. Cal. Mar. 29, 2019).

The court there stated,

      Accordingly, Petitioner has failed to show that he has not
      had any unobstructed procedural shot at presenting his
      claim in the trial court and has therefore failed to
      establish that Section 2255 is either inadequate or
      ineffective for invoking the savings clause. The fact that
      he may now be procedurally barred from obtaining relief
      does not alter that conclusion.

Id.


1 Petitioner’s objections in that case described Magistrate Judge
Austin’s proposed findings as containing “the most absurd, most
ridiculous and ignorant statement [he] ha[d] ever heard in
almost twenty (20) years of litigating.” Skinner v. Mosley, No.
CV 8:18-1908-JFA-JDA, 2019 WL 2394147, at *3 (D.S.C. June 6,
2019).
                                      4
  Case 1:19-cv-00528 Document 15 Filed 01/27/21 Page 5 of 7 PageID #: 244



     This court joins the chorus and reiterates that because

petitioner seeks immediate release from imprisonment and because

he is imprisoned pursuant to a sentence imposed by a district

court, his challenge is to the legality of his conviction or

sentence; as such, no district court has jurisdiction to

entertain his petition under § 2241 unless petitioner can show

that § 2255 is “inadequate or ineffective to test the legality

of his detention.”    See § 2255; Rice v. Rivera, 617 F.3d 802,

807 (4th Cir. 2010) (quoting In re Vial, 115 F.3d 1192, 1194

(4th Cir.1997) (en banc)) (“It is only when ‘§ 2255 proves

inadequate or ineffective to test the legality of detention,’

that a federal prisoner may pursue habeas relief under

§ 2241.”).

     Instead, petitioner advances his own interpretation of

§ 2241, which would allow him to seek immediate release from

prison without challenging his conviction or sentence, thereby

evading the savings clause.      In support of his interpretation,

he invokes Chief Justice John Marshall.        Specifically, he relies

upon the following quote from the Chief Justice’s opinion for

the Court in Ex parte Bollman, 8 U.S. 75, 117 (1807):           “The

question whether the individual shall be imprisoned is always

distinct from the question whether he shall be convicted or

acquitted of the charge on which he is to be tried, and



                                    5
  Case 1:19-cv-00528 Document 15 Filed 01/27/21 Page 6 of 7 PageID #: 245



therefore these questions are separated, and may be decided in

different courts.”    8 U.S. at 101.

     The facts in Bollman formed the basis for the famous

treason case against Aaron Burr.        Paul D. Halliday, G. Edward

White, The Suspension Clause: English Text, Imperial Contexts,

and American Implications, 94 Va. L. Rev. 575, 683-84 (2008).

Two alleged Burr co-conspirators—Dr. Justus Erich Bollman and

Samuel Swartwout—were arrested after Burr had entrusted them

with duplicates of a letter to General James Wilkinson and

Wilkinson, in turn, alerted President Jefferson to the allegedly

treasonous enterprise.     Id.   While in custody, “Bollman was

denied access to counsel and the courts and placed on a U.S.

warship for transportation to Baltimore, the seaport closest to

Washington.   After his arrival, he and Swartwout were taken

under guard to Washington and imprisoned.”         Id. at 84.

     An initial question was whether the court had the power to

issue a writ of habeas corpus:

     Chief Justice Marshall held that the Supreme Court had the
     statutory power to issue a writ of habeas corpus for the
     release of two prisoners held for trial under warrant of
     the Circuit Court of the District of Columbia, but the
     Court rejected the argument that the Court had inherent
     power to issue the common law writs, other than habeas
     corpus ad prosequendum and habeas corpus ad testificundum.

Brown v. Taylor, No. CIV. 11-4709 NLH, 2011 WL 3957533, at *2

(D.N.J. Sept. 7, 2011).     The Court went on to grant habeas

relief to Bollman and Swartwout.

                                    6
  Case 1:19-cv-00528 Document 15 Filed 01/27/21 Page 7 of 7 PageID #: 246



     Unfortunately for petitioner here, Bollman does not support

his argument.   In contrast to Skinner, Bollman and Swartwout

were in custody on pending charges, not serving sentences of

imprisonment imposed after a jury verdict of guilty.                    Bollman

states, “As preliminary to any investigation of the merits of

this motion, this court deems it proper to declare that it

disclaims all jurisdiction not given by the constitution, or by

the laws of the United States.”        8 U.S. at 93.         So too here.

Because petitioner has not shown how § 2255 is “inadequate or

ineffective,” as defined by binding case law in this circuit,

this court has no jurisdiction to entertain the petition.

Because the motion for reconsideration does not even attempt to

rectify this fatal flaw in his motion for reconsideration, and

for the foregoing reasons, petitioner’s motion is DENIED.

     IT IS SO ORDERED this 27th day of January, 2021.

                                  ENTER:


                                  David A. Faber
                                  Senior United States District Judge




                                     7
